                                                                                     USDCSDNY
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                         DOC #: _ _ _~----,,---
SOUTHERN DISTRICT OF NEW YORK                                                        DATE FILED:      1/~a/-a..
                                                                                                      I
                                                                                                         (l
----------------------------------------------------------------------       X
ELSA GULINO, MA YLING RALPH, PETER WILDS,
and NIA GREENE, on behalf of themselves and all others
similarly situated,                                                              96 Civ. 8414 (KMW)

                                     Plaintiffs,
                                                                                         KM.W
            - against -                    [PROIWSEDJ
                                           JUDGMENT
THE BOARD OF EDUCATION OF THE CITY SCHOOL: FOR
DISTRICT OF THE CITY OF NEW YORK,          ANTHONY
                                           SANTIAGO
                                     Defendant.
-------- - ------------------------------ - ------------------------------   X



WHEREAS, the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Bd. of Educ. of
the City Sch. Dist. of the CityofN. Y. , Opinion and Order, No. 96-cv-8414, [ECFNo. 386]), and
Anthony Santiago ("Claimant") is a member of that class and submitted an individual demand
for damages on January 24, 2019;

WHEREAS, the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No. 435] ; November 12, 2014 Second Amended Order of Appointment, [ECF No. 524]) to
hear, among other things, demands for damages;

WHEREAS, the Special Master held a hearing on February 20, 2019, with respect to Mr.
Santiago ' s demand for damages and Defendant' s objections;

WHEREAS, the Special Master made, and the Court adopted, Classwide Conclusions of Law,
[ECF Nos. 999, 1008];

WHEREAS, the Board of Education of the City School District of the City ofNew York
("BOE") and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No. 1009];

WHEREAS, the BOE and Plaintiffs entered into, and the Court so ordered, a Second
Supplemental Stipulation Concerning Admissibility of Exhibits, which attached a Second
Supplemental Index of Exhibits (collectively referred to as the "Classwide Exhibits") filed with
the Court, [ECF No. 2810] ;

WHEREAS, the Special Master made Findings of Fact and Conclusions of Law for Anthony
Santiago, annexed hereto as Exhibit 1, that he recommended the Court adopt;

WHEREAS, the Special Master recommended, and the parties agreed with the Special Master' s
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
Rule of Civil Procedure 54(b);
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for Anthony Santiago (Exhibit 1) are adopted ;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Mr. Santiago will have
judgment against the BOE as follows :

    1. Backpay in the amount of$10,379;

   2. LAST Fees in the amount of$140 ;

   3. Pre-judgment interest calculated to be $5,788; and

   4. Pension-related relief pursuant to the terms of the Court's Order dated December 17,
      2018 (Pension Stipulation & Order, [ECF No. 1014]).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Mr. Santiago will be entitled
to the following non-monetary relief:

    1. The BOE is ordered to amend its internal service, salary, payroll, and human resources
       systems as follows :

         a. Incorporate the findings of fact contained in the "Pension Damages" section, Section
            II(E) of Exhibit 1;

         b. Incorporate Mr. Santiago ' s counterfactual monthly service history, as listed on
            Exhibit B to the Findings of Fact and Conclusions of Law for Anthony Santiago; and

         c. Incorporate the findings of fact contained in the "Retroactive Seniority Adjustment"
            section, Section II(F) of Exhibit 1.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master's recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master' s Report and Recommendation .

This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

Dated:    I(-;;}.. ( {a. o                       ENTERED :




                                                 2
